DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 7, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US30122 (“Cleveland”) in view of US4971289 (“Pietras”).
Regarding claim 1, Cleveland discloses a valve key for a meter valve comprising: 
a key body (“D”) defining an upper key body end (top end of body “D”, relative to the orientation of fig. 1) and a lower key body end (bottom end of body “D”, relative to the orientation of fig. 1); 
a key head (handle of body “D”) extending from the upper key body end; and 
a key stem (“i") extending from the lower key body end, wherein the key stem, key head, and key body define a monolithic structure (see fig. 2), the key stem defining an extension portion (portion of stem “i” extending through flange “a”) and a securing portion (defined mainly by portion of stem “i", which extends through washer “e” and flanged portion of stem “i"; see annotated fig. 2, below), the extension portion configured to extend through a lower valve opening (opening defined within washer “e”) of the meter valve, the securing portion defining a securing portion engagement surface (upper surface of riveted/burnished portion of stem “i" which abuts the bottom surface of washer “e”, relative to the orientation of fig. 2; see annotated fig. 2, below);
wherein the securing portion is configurable in an un-deformed configuration (stem “i" in un-deformed configuration prior to being “riveted, or burnished”; see lines 59-64 and annotated fig. 2, below) and a deformed configuration (“riveted, or burnished” configuration of stem “i" as illustrated in fig. 1; see also lines 59-64 and annotated fig. 2, below), and wherein a securing portion width (see annotated fig. 2, below) of the securing portion is greater in the deformed configuration than in the un-deformed configuration (see annotated fig. 2, below), and the securing portion width in the deformed configuration (see “securing portion width” in annotated fig. 2, below) is configured to be greater than a width (diameter of opening extending through washer “e”) of the lower valve opening.  

    PNG
    media_image1.png
    910
    990
    media_image1.png
    Greyscale

Cleveland does not disclose the upper key body end defining a substantially planar upper surface; wherein the key head extending from the substantially planar upper surface of the upper key body end, and the key head defines a substantially rectangular cross section.
Pietras teaches (see fig. 1) a key body (mainly defined by 14) defining an upper key body end (top end, relative to the orientation of fig. 1), the upper key body end defining a substantially planar upper surface (top surface of portion 20, relative to the orientation of fig. 1) from which a key head (21) extends, wherein the key head defines a substantially rectangular cross section (see perspective of fig. 1), the key head engaging a locking wing portion (23) to allow closed position locking of the key body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the key body of Cleveland by configuring the upper key body end to define a substantially planar upper surface from which the key head extends and the key head defining a substantially rectangular cross section, the key head engaging a locking wing portion to allow closed position locking of the key body, as taught by Pietras, to allow for closed position locking of the key body.
Regarding claim 2, the combination of Cleveland and Pietras discloses the valve key (Cleveland, at least partially defined by “D” and “i’, as modified by Pietras, 14, above) defines a key axis (Cleveland, rotational axis of body “D”), and the key head (Pietras, 22) and key stem (Cleveland, “i'') extend from the key body (Cleveland, “D”) in an axial direction (Cleveland, vertical direction, relative to the orientation of fig. 2).
Regarding claim 3, Cleveland discloses the extension portion (portion of stem “i” extending through flange “a’) extends from the lower key body end (bottom end of body “D”, relative to the orientation of fig. 1) and the securing portion (defined mainly by portion of stem “i, which extends through washer “e” and flanged portion of stem “i”; see annotated fig. 2, above) is distal to the lower key body end.
Regarding claim 4, Cleveland discloses the key body (“D”) defines a tapered cylindrical shape (see conical shape of body “D” illustrated in figs. 1 and 2), and a diameter of the key body tapers from the upper key body end to the lower key body end (body “D” has a larger diameter at a top end, relative to a bottom end, relative to the orientation of fig. 1).
Regarding claim 6, Cleveland discloses a lower key body end diameter (diameter of bottom end of body “D”, proximal to stem “i”) of the lower key body end (bottom end of body “D”, relative to the orientation of fig. 1) is greater than an extension portion width (width of undeformed portion of stem “i”) of the extension portion (portion of stem extending through flange “a”).
Regarding claim 7, Cleveland discloses the securing portion width (see annotated fig. 2, above) that is greater than an extension portion width (see annotated fig. 2, above) of the extension portion (portion of stem “i”, which extends through flange “a”) in the deformed configuration (configuration illustrated in figs. 1 and 2).
Regarding claim 22, the combination of Cleveland and Pietras discloses a length (Pietras, see by example “length” in annotated fig. 3, below) of the key head (Pietras, 22) is greater than a width (Pietras, see by example “width” in annotated fig. 1, below) of the key head.

    PNG
    media_image2.png
    269
    505
    media_image2.png
    Greyscale
 
Regarding claim 24, the combination of Cleveland and Pietras discloses the length (Pietras, see by example “length” in annotated fig. 3, above) of the key head (Cleveland, handle of body “D”, as modified by Pietras, 14, above) is less than a length (Pietras, diameter of body 14; see fig. 1) of the substantially planar upper surface (Pietras, planar upper surface of key body 14 from which key head 22 protrudes) of the key body (Cleveland, “D”, as modified by Pietras, 14 and 22, above).
Claim(s) 5, 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland in view of Pietras, as applied to claim 1 above, and further in view of DE1149213 (“Schneider”).
Regarding claim 5, the combination of Cleveland and Pietras discloses the securing portion (Cleveland, stem “i" in un-deformed configuration prior to being “riveted, or burnished”; see lines 59-64) defines a securing portion diameter (Cleveland, outer diameter of flange formed by the riveting/burnishing of stem “i”) that is greater than an extension portion diameter (Cleveland, diameter of portion of stem “i”, which extends through flange “a”; see annotated fig. 2, below) of the extension portion (Cleveland, portion of stem “i”, which extends through flange “a”; see annotated fig. 2, below).

    PNG
    media_image3.png
    930
    852
    media_image3.png
    Greyscale

The combination of Cleveland and Pietras is silent to disclosing each of the extension portion and securing portion defining a substantially circular cross section.
Schneider teaches (see fig. 3) teaches a valve key (1) having an extension portion (portion of stem 1a disposed above washer 11a, relative to the orientation of fig. 3) and a securing portion (at least partially defined by flange 10a and 1a) each defining a substantially circular cross section (see by example fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Cleveland and Pietras by configuring both the extension portion and the securing portion to each have a circular cross-section, as taught by Schneider, to allow an even distribution of forces about the extension portion and securing portion.
Regarding claim 8, the combination of Cleveland and Pietras discloses the securing portion engagement surface (Cleveland, upper surface of riveted/burnished portion of stem “i" which abuts the bottom surface of washer “e”, relative to the orientation of fig. 2; see annotated fig. 2, above) defines an annular, conical surface (Cleveland, see cross-sections of figs. 1 and 2).
However, Schneider teaches (see fig. 3) that a securing portion engagement surface (surface of securing portion 10a, which engages washer 11a; see fig. 3) can be configured as an annular, planar surface, which engages an annular planar surface of a washer (11a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Cleveland and Pietras by configuring the securing portion engagement surface and the abutting surface of the washer to be planar, as taught by Schneider, so as to have an interfacing surface which more evenly distributes the biasing force of the washer.
Regarding claim 25, the combination of Cleveland and Pietras discloses the securing portion (Cleveland, “i") is deformed from a first shape in the un-deformed configuration to a substantially disc shape (Cleveland, see “riveted, or burnished” portion of stem “i") in the deformed configuration.
The combination of Cleveland and Pietras does not disclose the first shape, or un-deformed shape, of the securing portion being a substantially cylindrical shape.
However, Schneider teaches a securing portion (mainly defined by 1a and 10), the securing portion having a stem (1a) which is substantially cylindrical shape and a disc portion (10) attached to the stem.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Cleveland and Pietras by configuring the un-deformed configuration of the securing portion, more specifically the stem, to be substantially cylindrical shaped, as taught by Schneider, to have a washer and securing portion interface, which evenly distributes forces.
Allowable Subject Matter
Claims 9, 11-20 and 23 are allowed.
Claims 26 and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 9 and 18, the closest prior art does not disclose or render obvious the meter valve wherein the lower valve opening is formed through the lower shelf, in combination with the remainder limitations of the claim.
Regarding claim 26, the closest prior art does not disclose or render obvious the valve key, wherein, in the deformed configuration, the securing portion defines a substantially planar outer surface opposite the securing portion engagement surface and distal to the extension portion, in combination with the limitations of the base claim and any intervening claim(s).
Claims 11-17, 19, 20, 23 and 27 are allowable because they require all the limitations of an allowable claim.
Response to Arguments
Applicant's arguments filed October 25, 2022, have been fully considered.
Regarding claim 1, including dependents thereof, Applicant’s amendment has motivated a new ground of rejection; however, since Cleveland is employed in a similar manner as the previous prior art combination, the arguments will be henceforth addressed.  Applicant argues that Cleveland does not disclose the securing portion width in the deformed configuration being greater than a width of the lower valve opening; however, the examiner respectfully disagrees.  Contrary to Applicant’s assertions, the “lower valve opening” of Cleveland is defined through washer (“e”), and has a diameter or width, which is smaller than the “riveted or burnished” portion of the securing portion (“i"), or stem (see fig. 2).
With regards to claims 9, 11-20, 23, 26 and 27, Applicant’s current amendments have overcome the previous prior art rejection(s), and the claims are now allowable; see “Allowable Subject Matter” above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753